UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 PERIOD ENDED FEBRUARY 28, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NO. 0-16401 ADVANCED MATERIALS GROUP, INC. (Exact name registrant as specified in its charter) NEVADA 33-0215295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2364 MERRITT DRIVE, SUITE A, GARLAND, TEXAS75041 (Address of principal executive offices)(Zip code) (469) 246-4100 (Registrant's telephone number, including area code) 3303 Lee Parkway, Suite 105, Dallas, TX75219 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.001 par value, 12,346,026 shares outstanding as of April 6, 2009. 1 ADVANCED MATERIALS GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements: Consolidated Statements of Income (unaudited) for the three months ended February 28, 2009 and February 29, 2008 3 Consolidated Balance Sheets as of February 28, 2009 (unaudited) and November 30, 2008 4 Consolidated Statements of Cash Flows (unaudited) for the three months ended February 28, 2009 and February 29, 2008 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 3. Controls and Procedures 11 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 12 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 ITEM 3. Defaults Upon Senior Securities 12 ITEM 4. Submission of Matters to a Vote of Security Holders 12 ITEM 5. Other Information 12 ITEM 6. Exhibits 12 Signatures 13 Certifications 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS ADVANCED MATERIALS GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended February28, 2009 February29, 2008 Net sales $ 2,689,190 $ 3,037,193 Cost of sales 1,891,174 2,313,217 Gross profit 798,016 723,976 Operating expenses: Selling, general and administrative 742,090 587,520 Depreciation and amortization 9,078 11,216 Total operating expenses 751,168 598,736 Income from operations 46,848 125,240 Other income (expense): Interest expense (24,278 ) (28,530 ) Other, net (8,290 ) Total other expense, net (24,278 ) (36,820 ) Income tax benefit 5,168 7,108 Net income $ 27,738 $ 95,528 Basic and diluted net income per share $ 0.00 $ 0.01 Weighted average common shares outstanding: Basic 12,346,026 12,146,026 Diluted 12,420,788 12,361,481 See accompanying notes to consolidated financial statements 3 Table of Contents ADVANCED MATERIALS GROUP, INC. CONSOLIDATED BALANCE SHEETS February28, 2009 (unaudited) November30, 2008 ASSETS Current assets: Cash and cash equivalents $ 885,475 $ 353,189 Accounts receivable, net 2,426,017 3,163,751 Inventories, net 1,877,006 1,765,610 Current portion of deferred tax asset 46,997 46,997 Prepaid expenses and other 273,268 130,904 Total current assets 5,508,763 5,460,451 Property and equipment, net 774,964 774,407 Deferred tax assets 828,090 822,922 Other assets 59,931 59,931 Total assets $ 7,171,748 $ 7,117,711 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 420,517 $ 351,133 Accrued liabilities 70,852 161,313 Line of credit 2,459,000 2,399,000 Current portion of term notes 41,816 41,816 Current portion of capital lease obligations 61,000 61,000 Total current liabilities 3,053,198 3,014,262 Term notes, net of current portion 117,464 130,039 Capital lease obligations, net of current portion 29,028 44,278 Total liabilities 3,199,677 3,188,579 Commitments and contingencies Stockholders' equity: Preferred stock-$.001 par value; 5,000,000 shares authorized; no shares issued and outstanding Common stock-$.001 par value; 25,000,000 shares authorized; 12,346,026shares issued and outstanding atFebruary 28, 2009and November30, 2008 12,346 12,346 Additional paid-in capital 8,617,441 8,602,240 Accumulated deficit (4,657,716 ) (4,685,454 ) Total stockholders' equity 3,972,071 3,929,132 Total liabilities and stockholders' equity $ 7,171,748 $ 7,117,711 See accompanying notes to consolidated financial statements 4 Table of Contents ADVANCED MATERIALS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended February28, 2009 February29, 2008 Cash flows from operating activities: Net income $ 27,738 $ 95,527 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 30,690 32,695 Deferred tax assets (5,168 ) (7,107 ) Stock based compensation 15,201 20,907 Changes in operating assets and liabilities: Accounts receivable 737,734 (5,192 ) Inventories (111,396 ) (18,513 ) Prepaid expenses and other (142,364 ) (99,500 ) Accounts payable and accrued liabilities (21,077 ) 153,493 Net cash provided by operating activities 531,358 172,310 Cash flows from investing activities: Purchases of property and equipment (31,247 ) (11,252 ) Net cash used in investingactivities (31,247 ) (11,252 ) Cash flows from financing activities Net borrowings under line of credit 60,000 168,750 Repayments of long-term obligations (27,825 ) (17,022 ) Net cash provided by financing activities 32,175 151,728 Net change in cash and cash equivalents 532,286 312,786 Cash and cash equivalents, beginning of period 353,189 462,701 Cash and cash equivalents, end of period $ 885,475 $ 775,487 Supplemental disclosures of cash flow information Cash paid during the period for: Interest $ 24,278 $ 28,530 Income taxes $ $ (7,108 ) See accompanying notes to consolidated financial statements 5 Table of Contents ADVANCED MATERIALS GROUP, INC. NOTES
